Citation Nr: 1420068	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  00-17 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for low back injury with L5-S1 degenerative joint disease.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from December 1971 to April 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a February 2010 decision, the Board, in pertinent part, denied an initial rating in excess of 10 percent for low back injury residuals with degenerative joint disease.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By an April 2010 Order, the Court vacated that portion of the Board's February 2010 decision that denied an initial rating in excess of 10 percent for a low back disability and remanded the matter to the Board for compliance with the directives specified by the Court.  

In an August 2010 decision, the Board remanded the case to the RO for further development of the evidence and for due process development. 

By a March 2012 rating decision, the RO increased the Veteran's disability evaluation to 20 percent, effective April 13, 1999.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In a June 2012 decision, the Board denied the Veteran's claim for a rating higher than 20 percent.  The Veteran appealed the decision to the Court.  In September 2013, a Memorandum Decision was issued and the Court vacated the Board's decision and remanded the claim to the Board for readjudication consistent with its decision.


REMAND

In the March 2013 Memorandum Decision, the Court determined that the February 2012 VA examination report relied upon by the Board in its June 2012 decision that denied the Veteran's claim for a rating higher than 20 percent for the low back disability, was inadequate.  Specifically, the Court noted that the VA examiner failed to address whether the Veteran experienced additional functional loss and limitation of motion of the thoracolumbar spine during flare-ups of the low back symptoms, which she described as severe in nature.  Additionally, while the examiner indicated that the Veteran experienced flare-ups in pain "only" at night, the Veteran had actually reported flare-ups approximately twice per week, "mostly" at night.  As such, the examiner failed to inquire as to the effects of those flare-ups, nor did the examiner attempt to quantify functional loss during flare-ups.  The Court noted that when assigning a disability rating, it is necessary to consider functional loss during flare-ups, and if feasible, these determinations were to be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995); Voyles v. Brown, 5 Vet. App. 451, 454 (1993); Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); 38 C.F.R. §§ 4.40, 4.45, 4.59.  Accordingly, the Court determined that reexamination was necessary.  

On remand, relevant ongoing medical records, if any, should also be obtained, to include any VA treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to identify all medical providers (VA and private) from whom she has received back treatment, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such. 

2.  Obtain, either electronically or physically, all relevant treatment records for treatment received at VA Medical Centers, not already in the claims file.

3.  After the above development has been completed, schedule the Veteran for an examination to determine the nature and severity of her low back disability, and any associated neurological impairment.  The examiner should review the claims file.  The examiner should provide a rationale for all opinions reached.  Specifically, the VA examiner's opinion should address the following:

a) Provide the range of motion of the thoracolumbar spine (extension, forward flexion, left and right lateral flexion, and left and right rotation), expressed in degrees, and state whether there is any favorable or unfavorable ankylosis of the spine.

b) Note whether there is any additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion.  If feasible, the determination should be portrayed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should explain why.

c) State whether the Veteran has intervertebral disc syndrome (IVDS) associated with her service-connected disability.  If so, state whether IVDS results in incapacitating episodes, and if so, state the duration of the episodes over the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

d) Identify any neurological disabilities associated with the service-connected low back disability.  The severity of each neurological sign and symptom due to the thoracolumbar spine disability should be reported.  The examiner should conduct any appropriate neurological testing needed to provide this information.  If a separate neurological examination is needed one should be scheduled.  Provide an opinion as to whether any neurological symptomatology equates to mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis of the sciatic nerve, and specify of which lower extremity.  Moreover, state whether any other nerve is affected and if so state the severity of the impairment of the nerve affected.

e) Discuss whether the Veteran's low back disability is productive of any additional functional impairment.

f) State what impact, if any, the Veteran's low back disability has on her ability to work and in the performance of activities of daily living. 

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand, particularly the section regarding flare-ups.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, readjudicate the claim.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

